DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election by Original Presentation
Newly submitted claims 12-16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-12 drawn to a construction, shape, (B64C3/26).cpc, wings (B64C3/00).cpc. , and arrangement of cameras (B64D47/08).cpc.
While the original claims 1-15 drawn to capturing images (B64C2201/127).cpc. , and recognizing patterns in remote scenes (G06K9/0063).cpc.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 12-16 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US 9643722 B1) in view Ravat (US 20200027326 A1) and Breiwa et al. (US 20160259374 A1).

Regarding claim 1, Myslinski teaches an unmanned aerial device (Myslinski, Figs. 1-12 and Cols. 1-69) comprising: a plurality of sensors (Myslinski, Fig. 19, one or more sensors 1908 and Cols. 52-53) configured to: sense at least one of smoke and fire within a pre-defined area (Myslinski, Fig. 25 and Col. 62 Line 55-Col. 63, 65-66); sense a temperature of at least one of one or more users and one or more objects within the pre-defined area (Figs. 19-25, and Cols. 52-53, 63); an image capturing device operatively coupled with the plurality of sensors (Myslinski, Fig. 19, one or more video cameras 1906 and Col. 48, regular camera & Cols. 52-53), wherein the image capturing device comprises a three dimensional (3D) camera (Myslinski, Col. 20 Lines 5-10, augmented reality camera (i.e. 3D camera)), and configured to: capture one or more images of the at least one of the one of one or more objects and the one or more uses (Myslinski, Fig. 25-26 and Cols. 44-45, 48); capture one or more attributes associated with the corresponding at least one of the one or more users and the one or more objects (Myslinski, Figs. 25-26 and Cols. 59, 63-64); a thermal image capturing device operatively coupled to the plurality of sensors (Myslinski, Fig. 19 and Col. 48, infra-red camera & Cols. 52-53, 59, 63), and configured to: detect occupancy of the at least one of the smoke and fire by an infrared sensor within (Myslinski, Fig. 19, Cols. 47-48, drone utilizes object recognition, heat (e.g. body heat) recognition include recognizing fire & Cols. 52-53 & it is well-known an infrared/thermal video camera detects occupancy by body heat, for evidences see https://en.wikipedia.org/wiki/Thermal_imaging_camera); generate one or more thermal images associated with the one or more objects and the one or more users upon detecting smoke within the pre-defined area (Myslinski, Figs. 19-25,  Col. 47 Lines 35-60, Col. 52 and Col. 57 Lines 35-45, 63), wherein, the unmanned aerial device is operatively coupled to at least one electromagnetic device (Myslinski, Fig. 25 and Col. 53, charging station (i.e. electromagnetic device)), wherein the electromagnetic device is configured to: generate a magnetic field to hold the unmanned aerial device (Myslinski, Fig. 25 and Col. 53, the drone is able to charge its power supply by a wireless charging station (i.e. wireless charging station generate a wireless power (magnetic field) to the drone); and demagnetise the magnetic field upon detecting the at least one of the smoke and the fire to enable an operation of the unmanned aerial device (Myslinski, Figs. 19-25 and Cols. 46, 63, the drone is activated and flies to take pictures of the incident). 
However, Myslinski fails to teach the drone left the wireless charging station when the drone is activated and flies to enable the action.
In the same field of endeavor, Ravat teaches such feature (Ravat, Figs. 1-8 and Pars. 72-82).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ravat into Myslinski in order to effectively use the drone with security systems (Ravat, Par. 1).
However, the combination of Myslinski and Ravat fails to mention when the drone left the wireless charging station means the drone and the wireless charging station are no longer coupling or decoupled or demagnetise the magnetic field.
(Breiwa, Figs. 33-36 and Pars. 119-121, 193, 197-219).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Breiwa into the combination of Myslinski and Ravat in order to automatically and autonomously coupling and decoupling (Breiwa, Par. 192).

Regarding claim 2, the combination of Myslinski, Ravat and Breiwa teaches previous claim. The combination of Myslinski, Ravat and Breiwa further teaches the unmanned aerial device (10) as claimed in claim 1, wherein the unmanned aerial device (10) corresponds to a drone (Myslinski, Fig. 19). 

Regarding claim 3, the combination of Myslinski, Ravat and Breiwa teaches previous claim. The combination of Myslinski, Ravat and Breiwa further teaches the unmanned aerial device (10) as claimed in claim 1, wherein the plurality of sensors (20) comprises at least one of an infrared (IR) sensor, a smoke sensor, a flame sensor and a global positioning system sensor (Myslinski, Fig. 19 and Col. 52). 

Regarding claim 5, the combination of Myslinski, Ravat and Breiwa teaches previous claim. The combination of Myslinski, Ravat and Breiwa further teaches the unmanned aerial device (10) as claimed in claim 1, wherein the one or more attributes associated with the one or more users comprises at least one of a height, an age, a gender, and temperature of the corresponding one or more users and the one or more attributes associated with the one or more objects comprises at least one of a dimension, a location and physical condition of the corresponding one or more objects (Myslinski, Cols. 64, 66).

Regarding claim 6, apparatus of claim 6 is performed by the apparatus claims 1, 3 and the method claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 1, 3 and 10 for the apparatus of claim 6

Regarding claims 7-8, method of claims 7-8 are performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 for the method of claims 7-8.

Regarding claim 9, method of claim 9 is performed by the apparatus of claim 5.  They recite theoretical/similar limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the method claim 9.

Regarding claim 10, the combination of Myslinski, Ravat and Breiwa teaches previous claim. The combination of Myslinski, Ravat and Breiwa further teaches the method as claimed in claim 7, further comprising generating an alert notification upon detecting an emergency situation within the pre-defined area (Myslinski, Fig. 25 and Col. 66).

Regarding claim 11, the combination of Myslinski, Ravat and Breiwa teaches previous claim. The combination of Myslinski, Ravat and Breiwa further teaches the unmanned aerial device as claimed in claim 1, wherein the one or more attributes associated with the one or more users comprises an emotion of the corresponding one or more users (Myslinski, Fig. 23 and Col. 38, user’s reaction (i.e. emotion)).


Response to Arguments

Applicant Remark
Examiner Response

On pages 7-8 of the Remark, the Applicant argues that the dual camera unit as taught by White is not a 3D camera.

Examiner respectfully disagree. The dual camera in Fig. 5 provides a left image and a right image obtained using the dual camera (White, Fig. 5) is a three dimensional camera as evidence by Ranganath list under prior art made of record.

Further review, Myslinski does teach a 3D camera (Myslinski, Col. 20 Lines 5-10, augmented reality camera (i.e. 3D camera)).
 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ranganath et al. US 20020001045 A1
[0022] The LE/RE image signals for each viewpoint can be obtained from a conventional three dimensional camera system (not shown). A left eye (LE) and right eye (RE) image can be obtained for a given viewpoint, for example, using two conventional cameras. For example, one suitable three dimensional camera system is a dual camera system providing LE and RE image signals.

Tapia et al. US 20160042475 A1
[0074]…FIG. 4B shows a 3D, virtual reality and/or augmented reality camera embodiment. In this embodiment, two lenses capture two images near each other to allow a stereo view to be present that simulates a 3D, virtual reality and/or augmented reality view. 

Hakim et al. US 20150229838 A1
[0053]… The data to compute good positions (i.e., coordinates) may be computed from three dimensional information generated from the stream of pictures taken by the augmented reality's camera device, making this a more robust solution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/              Primary Examiner, Art Unit 2648 
2/19/2021